Title: John Hartwell Cocke to James Madison, 23 June 1827
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo
                                
                                June 23d. 1827.
                            
                        
                        I received your circular of the 27. May in due time.
                        In a letter which I have just received from Mr. Short, he says, "I have lately taken up an idea from an
                            expression which accidentally fell from a Gentleman with whom I was in conversation, & who is acquainted with Mr.
                            Adrain, that he would accept the vacant Professorship in the University of Virginia if offer’d to him."
                        I deem it useless to add Mr. S—s remarks upon Mr. Adrain’s reputation as a Mathematician, as I presume, you are
                            well acquainted with his Standing in this department of Science: I write, in case you have not received the information
                            from any other quarter, that you may add Mr. Adrain to the list of Names to be presented to the Board of Visitors—With
                            high respect, & Esteem, I am Dr. Sir—Your Obedt. Servt.
                        
                            
                                John H. Cocke
                            
                        
                    